25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Steven A. SILVERS, Plaintiff-Appellant,v.Gregory WELSH, Assistant United States Attorney;  AndrewG.W. Norman, Assistant United States Attorney;  Alexander F.Smith, Special Agent--DEA;  Larry Forletta, SpecialAgent--DEA;  John Robinson, Special Agent--DEA;  Robert J.Betkey, Special Agent--IRS;  Stan Young, Special Agent--IRS,Defendants-Appellees.
Nos. 94-6100, 94-8014.
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1994.Decided June 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-2634-JFM)
Steven A. Silvers, appellant pro se.
Roann Nichols, Office of the United States Attorney, Baltimore, MD, for appellees.
D.Md.
AFFIRMED IN NO. 94-6100 AND PETITON DENIED IN NO. 94-8014.
Before PHILLIPS, WILKINS and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Steven A. Silvers, a federal prisoner serving a sentence for violations of drug trafficking laws, brought an action under  Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that Defendants violated his right to a fair trial in that they used illegally obtained evidence, perjured testimony, and undisclosed exculpatory evidence to secure his conviction.  He appeals the district court's grant of Defendants' motion to stay this action pending a determination on the merits of Silvers's previously filed motion pursuant to 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion discloses that although we have jurisdiction over the appeal,  Marchetti v. Bitterolf, 968 F.2d 963, 965-66 (9th Cir.1992), this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Silvers v. Welsh, No. CA-93-2634-JFM (D. Md. Dec. 3, 1993).


2
Silvers also brought a mandamus petition (No. 94-8014) seeking an order from this Court directing the district court to convene a special grand jury pursuant to 18 U.S.C. Sec. 3332 (1988), regarding the alleged criminal conduct of the named Defendants in No. 94-6100, and other government agents and attorneys.  Because Silvers has not shown that a special grand jury, called pursuant to 18 U.S.C.Sec. 3331 (1988), is currently sitting in the District of Maryland, he is not entitled to the relief he seeks.  Nor has Silvers shown that the district court has a duty to convene a special grand jury pursuant to Sec. 3332(a), or that no other adequate remedy exists.   See In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).  Finally, Silvers lacks standing to compel the prosecution of an individual.   See United States v. Nixon, 418 U.S. 683, 693 (1974);  Linda R. S. v. Richard D., 410 U.S. 614, 619 (1973).  Accordingly, although we grant leave to proceed in forma pauperis, we deny Silvers's petition for mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 94-6100--AFFIRMED
No. 94-8014--PETITION DENIED